Locher, J.,
concurring. I agree with that portion of the majority opinion which states that the question concerning due process is not properly before this court, because it was not set forth as an error complained of as required by R. C. 4141.28(0), but I do take exception to the majority’s reliance *281on Holmes v. Union Gospel Press (1980), 64 Ohio St. 2d 187, for the determination that R. C. 4141.28(H) is not a deprivation of due process for the reasons more folly explained in my dissenting opinion in Holmes v. Union Gospel Press, supra.